Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims Objection
          The recitation “the range”, “the nominal frequency”  and “the maximum frequency” in claim 2 lacks clear antecedent basis. Correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example, it is not understood how the “at least converter” as recited in claims 1 and 10 can “vary” the AC frequency” as function of available power to “prioritize” the energy load to avoid overloading since the present specification does not show in detail its structure or disclose how it perform the recited function. Clarification is required. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, it is unclear how the inverter on line 4 can “establish” the AC voltage and “determine” the AC frequency, how changing the AC voltage can “form” the channel on line 6, what the “information” of a frequency on line 8 is, how the load can be “adjusted” since no adjusting means is recited in this claim and how adjusting the load can “prioritize” the load to   The same is true for claim 10.
In claims 2 and 12, it is unclear what the “range” and “inverter frequency” are, where the frequency come from, if this is  additional “frequency” or a further recitation of the previously claimed “frequency” on line 5 of claim 1. The same is true for claims 3-4.
In claims 5 and 15, the recitation “further comprising  trip points for load disconnect” is not understandable. It is unclear what the trip points and load disconnect are and how they relate to elements in claim 1.  
In claim 6, it is unclear how the load disconnect can “activate” since no activating meabs is recited in this claim and if the recitation “at least one load” is  additional “load” or a further recitation of the previously claimed “load” on line 10 of claim 1.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter

          Claims 1-19 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:
-wherein the at least one energy load is adjusted in response to the varying AC frequency to prioritize the at least one energy load to avoid system overloading as combined in claims 1 and 10.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842